DETAILED ACTION
Claims 1-4, 6-7, 10-15, 17, and 21 were rejected in the Office Action mailed 06/11/2020.
Applicant filed a response and amended claims 1-3, 6, 11, 13-14, and 21 on 10/13/2020. 
Claims 1-15 and 17-21 are pending, of which claims 5, 8-9, and 18-20 are withdrawn. 
Claims 1-4, 6-7, 10-15, 17, and 21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for the recitation, “the permeable facing layer has a surface density of about 20 g/m2 to about 150 g/m2 and has an air flow resistance of about 600 Rayls to about 1800 Rayls” in claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The 35 U.S.C 103 rejection over Burgin in view of Huykman, or Alternatively McNally, and Takayasu is maintained. Modification to the rejection is a result of the amendment to claim 3. It is noted a new interpretation of Burgin is relied upon to meet the limitation of claim 3.
Claims 1-4, 6, 7, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 2014/0050886) (Burgin) in view of Coates et al. (US 2012/0024626) (Coates), Huykman (US 4,933,129) or alternatively McNally et al. (US 2002/0086599) (McNally), and Takayasu et al. (US 2006/0225952) (Takayasu).
Regarding claims 1, 2, 6, and 17 
Burgin teaches a multilayer liner for heat and sound insulation (i.e., acoustic material) comprising a reinforcement layer and a heat reflecting layer (Burgin, abstract; [0056]), wherein the heat reflective layer is the surface facing the heat source (i.e., facing layer) (Burgin, [0056]). 
Burgin teaches the porous reinforcement layer is non-woven and comprises polyamide fibers (i.e., polymeric fibers) (Burgin, [0038-0039]), formed by a carding process (Burgin, [0025]; [0048]). 
Burgin teaches the heat reflective layer is at least partially micro perforated (Burgin, [0058]). Given Burgin teaches the heat reflective layer contains micro perforations, it is clear the heat reflective layer of Burgin would have some degree of permeability, i.e., a permeable facing layer. 
Burgin teaches an additional polyamide binder layer is put in-between the porous reinforcement layer and heat reflecting layer to enhance binding properties (i.e., the additional polyamide binder layer corresponds to an adhesive layer that attaches the permeable facing layer to a first surface of the porous reinforcement layer, per claim 6) (Burgin, [0037]). 

Burgin does not explicitly disclose the porous reinforcement layer is lapped or the air flow resistivity of the nonwoven carded and lapped layer (A), the polymeric fibers of the porous reinforcement layer having a metallic coating for impeding heat transfer (B), or the bulk density of the nonwoven carded and lapped layer (C).
With respect to the difference, Coates (A) teaches a sound absorbing material comprising a nonwoven fiber insulation material and an air flow resistive nonwoven facing (Coates, abstract; [0004-0006]).
Coates teaches the nonwoven fiber insulation material is a carded web that is vertically lapped, wherein the mechanically formed web is produced as the desired thickness (Coates, [0021]), such as a thickness between 4 mm and 50 mm (Coates, [0023]). 
As Coates expressly teaches, the nonwoven fiber insulation material is a carded web that is vertically lapped to form a voluminous web with relative high structural integrity in the direction of the thickness of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, or in use (Coates, [0021-0022]).
Coates and Burgin are analogous art as they are both drawn to sound absorbing material for use in vehicles (Coates, [0027]) (Burgin, [0001]). 
In light of the motivation of vertically lapping the carded web as provided by Coates, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vertically lap the carded reinforcement layer of Burgin to form a vertically lapped carded nonwoven having a thickness between 4 mm and 50 mm, in order to form a voluminuous web with relative high structural integrity in the thickness direction of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, and thereby arrive at the claimed invention. 

3) (Burgin, claim 18) (i.e., N.s/m3 is equivalent to Rayls, therefore thickness of layer is necessary to find air flow resistivity in terms of Rayls/m). Given Burgin in view of Coates teaches the thickness of the reinforcement layer is 4 mm to 50 mm, it is clear the reinforcement layer has an airflow resistance of between approximately (500/0.05 = 10,000 Rayls/m; 1000/.004 = 250,000 Rayls/m). 
	
With respect to the difference, Huykman (B) teaches a nonwoven insulating web including a mass of metal coated synthetic polymer fibers (Huykman, abstract; col.1 lines 11-13; col.3 lines 62-65; col.5 lines 24-25), wherein the metal is aluminum (Huykman, col.4 lines 52-55; col.3 lines 17-19). 
	 As Huykman expressly teaches low emissivity coating on fibers used in insulation webs is desirable and the fiber has a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (Huykman, col.2 lines 64-66; col. 3 lines 36-41).  
	Huykman and Burgin in view of Coates are analogous art as they are both drawn to heat insulation materials comprising fibers.
	In light of the motivation of using a low emissivity coating on fibers as provided by Huykman, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat aluminum the fibers of the porous reinforcement layer of Burgin in view of Coates (per claims 2 and 17), in order improve the ability to retard radiation heat transfer, and thereby arrive the claimed invention. 

Alternatively, with respect to the difference, McNally (B) teaches incorporation of a metal-coated fiber in traditional synthetic insulation materials to significantly increase insulation values (McNally, [0002]), wherein the metal used is aluminum (McNally, [0008]). 

McNally and Burgin in view of Coates are analogous art as they are both drawn to heat insulation materials comprising fibers.
In light of the motivation of metal coating fibers as disclosed by McNally, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use aluminum to coat the fibers of the nonwoven fiber insulation material of Burgin, in order to, in a cost-effective manner, increase thermal insulation and reflectance of electromagnetic radiation, reduce electrostatic charge, and maintain the reflectivity of pure metal without increasing weight, thickness, or density of the insulation material, and thereby arrive the claimed invention. 

The Examiner notes the recitation in the claims that the polymeric fibers having a metallic coating is “for impeding heat transfer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and 

With respect to the difference, Takayasu (C) teaches a sound-absorbing material comprising a non-woven fabric having a bulk density of 0.01 to 0.2 g/cm3 (i.e., 10 to 200 kg/m3) (Takayasu, abstract). 
As Takayasu expressly teaches, by controlling the bulk density of the non-woven fabric to control the ratio of air (oxygen) contained in the non-woven fabric within a certain range, it is possible to impart excellent flame retardancy, thermal insulation, and sound absorbency to the nonwoven fabric (Takayasu, [0049]). 
Burgin in view of Coates and Huykman, or alternatively McNally, and Takayasu are analogous art as they are both drawn to sound absorption material for vehicles (Takayasu, [0065]). 
In light of the motivation provided by Takayasu, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the bulk density of the reinforcement layer of Burgin in view of Coates and Huykman, or alternatively McNally, to a range of 10 to 200 kg/m3, in order to ensure the reinforcement layer has excellent flame retardancy, thermal insulation, and sound absorbency, and thereby arrive at the claimed invention. 


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 1 and  3
Burgin teaches a multilayer liner for heat and sound insulation (i.e., acoustic material) comprising a reinforcement layer (Burgin, abstract), wherein the porous reinforcement layer is non-woven and comprises polyamide fibers (i.e., polymeric fibers) (Burgin, [0038-0039]), formed by a carding process (Burgin, [0025]; [0048]). 
Burgin further teaches the porous reinforcement layer is laminated to a scrim layer (Burgin, [0033]), wherein an additional polyamide binder layer is put in between the porous reinforcement layer and the scrim layer to enhance binding properties (Burgin, [0037]). 
Burgin teaches the scrim layer is used an aesthetic cover (Burgin, [0071]). Given the scrim layer is used as an aesthetic cover, it is clear the scrim layer corresponds to a permeable facing layer secured to the porous reinforcement layer by lamination and adhesive. 
Burgin further teaches the scrim layer has an airflow resistance between 500 and 3000 Ns/m3 (i.e., 500 and 3000 Rayls) and a surface density between 15 and 250 g/m2 (Burgin, [0073]) (per claim 3).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Burgin does not explicitly disclose the porous reinforcement layer is lapped or the air flow resistivity of the nonwoven carded and lapped layer (A), the polymeric fibers of the porous reinforcement layer having a metallic coating for impeding heat transfer (B), or the bulk density of the nonwoven carded and lapped layer (C).

With respect to the difference, Coates (A) teaches a sound absorbing material comprising a nonwoven fiber insulation material and an air flow resistive nonwoven facing (Coates, abstract; [0004-0006]).
Coates teaches the nonwoven fiber insulation material is a carded web that is vertically lapped, wherein the mechanically formed web is produced as the desired thickness (Coates, [0021]), such as a thickness between 4 mm and 50 mm (Coates, [0023]). 
As Coates expressly teaches, the nonwoven fiber insulation material is a carded web that is vertically lapped to form a voluminous web with relative high structural integrity in the direction of the thickness of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, or in use (Coates, [0021-0022]).
Coates and Burgin are analogous art as they are both drawn to sound absorbing material for use in vehicles (Coates, [0027]) (Burgin, [0001]). 
In light of the motivation of vertically lapping the carded web as provided by Coates, it therefore would have been obvious to one of ordinary skill in the art before the effective filing 

Burgin further teaches the reinforcement layer has an airflow resistance of between approximately 500 and 1000 (N.s/m3) (Burgin, claim 18) (i.e., N.s/m3 is equivalent to Rayls, therefore thickness of layer is necessary to find air flow resistivity in terms of Rayls/m). Given Burgin in view of Coates teaches the thickness of the reinforcement layer is 4 mm to 50 mm, it is clear the reinforcement layer has an airflow resistance of between approximately (500/0.05 = 10,000 Rayls/m; 1000/.004 = 250,000 Rayls/m). 
		
With respect to the difference, Huykman (B) teaches a nonwoven insulating web including a mass of metal coated synthetic polymer fibers (Huykman, abstract; col.1 lines 11-13; col.3 lines 62-65; col.5 lines 24-25), wherein the metal is aluminum (Huykman, col.4 lines 52-55; col.3 lines 17-19). 
As Huykman expressly teaches low emissivity coating on fibers used in insulation webs is desirable and the fiber has a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (Huykman, col.2 lines 64-66; col. 3 lines 36-41).  
Huykman and Burgin in view of Coates are analogous art as they are both drawn to heat insulation materials comprising fibers.
In light of the motivation of using a low emissivity coating on fibers as provided by Huykman, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a metallic coating to the fibers of the porous 

Alternatively, with respect to the difference, McNally (B) teaches incorporation of a metal-coated fiber in traditional synthetic insulation materials to significantly increase insulation values (McNally, [0002]), wherein the metal used is aluminum (McNally, [0008]). 
As McNally expressly teaches, metal-coated fibers impart all the attributes of a pure metal substance while significantly reducing the actual metal content, wherein the fiber will maintain the reflectivity performance of the pure metal without increasing the weight, thickness, or density of said materials, and does so in a cost-effective manner, wherein benefits also include properties of reflecting electromagnetic radiation, reducing electrostatic charges of the resulting materials, and increase the thermal performance of the insulation (McNally, [0003]; [0006]). 
McNally and Burgin in view of Coates are analogous art as they are both drawn to heat insulation materials comprising fibers.
In light of the motivation of metal coating fibers as disclosed by McNally, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a metallic coating to the fibers of the nonwoven fiber insulation material of Burgin, in order to, in a cost-effective manner, increase thermal insulation and reflectance of electromagnetic radiation, reduce electrostatic charge, and maintain the reflectivity of pure metal without increasing weight, thickness, or density of the insulation material, and thereby arrive the claimed invention. 
	
The Examiner notes the recitation in the claims that the polymeric fibers having a metallic coating is “for impeding heat transfer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Burgin in view of Coates and Huykman or alternatively McNally discloses a multilayer lining for heat and sound insulation as presently claimed, it is clear that the polymeric fibers having a metallic coating of Burgin in view of Coates and Huykman or alternatively McNally would be capable of performing the intended use, i.e. impede heat transfer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

With respect to the difference, Takayasu (C) teaches a sound-absorbing material comprising a non-woven fabric having a bulk density of 0.01 to 0.2 g/cm3 (i.e., 10 to 200 kg/m3) (Takayasu, abstract). 
As Takayasu expressly teaches, by controlling the bulk density of the non-woven fabric to control the ratio of air (oxygen) contained in the non-woven fabric within a certain range, it is possible to impart excellent flame retardancy, thermal insulation, and sound absorbency to the nonwoven fabric (Takayasu, [0049]). 
Burgin in view of Coates and Huykman, or alternatively McNally, and Takayasu are analogous art as they are both drawn to sound absorption material for vehicles (Takayasu, [0065]). 
In light of the motivation provided by Takayasu, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the bulk 3, in order to ensure the reinforcement layer has excellent flame retardancy, thermal insulation, and sound absorbency, and thereby arrive at the claimed invention. 

Given that the material and structure of the multilayer lining for heat and sound insulation of Burgin in view of Coates, Huykman or McNally, and Takayasu is substantially identical to the material and structure of the acoustic material as used in the present invention, as set forth above, it is clear that the multilayer lining for heat and sound insulation of Burgin in view of Coates, Huykman or McNally, and Takayasu would intrinsically reflect heat and provide sound absorption, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	 
Regarding claim 4 
The recitation in the claims that the facing layer is “adjacent a noise source” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Burgin in 

	Alternatively, given that Burgin in view of Coates, Huykman or McNally, and Takayasu discloses the multilayer lining for heat and sound insulation, wherein the heat reflecting layer is at the outermost surface of the multilayer liner, (Burgin, Fig.2), it is clear that the heat reflecting layer would necessarily be adjacent to a noise source. 

Regarding claims 7 and 10-11
Burgin further teaches the heat reflective layer is an aluminized textile or nonwoven (per claims 7 and 11) (Burgin, [0056]), wherein the heat reflective layer is partially micro perforated (i.e., fibrous permeable fabric; per claim 10) (Burgin, [0058]). 
The Examiner notes the recitation in the claims that the facing layer is metalized to “provide infrared heat reflection” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Burgin in view of Coates, Huykman or McNally, and Takayasu discloses a multilayer lining for heat and 

Regarding claim 12 
Burgin further teaches the heat reflective layer is between 20 and 150 µm in thickness (i.e., 20 and 150 µm is equivalent to about 0.0008 and 0.006 inches) (Burgin, [0057]).

Regarding claim 13
Burgin teaches the heat reflective layer (i.e., permeable facing layer) is attached to the nonwoven carded and lapped layer (i.e., reinforcement layer) by an adhesive layer (i.e., polyamide binder layer), as explained in claim 1 above. 
	Given Burgin teaches the heat reflective layer is perforated/porous enough to enable a steam flow in the fibrous layer (Burgin, [0058]; [0060]), and Burgin teaches a polyamide binder layer is used to adhere the heat reflecting layer to the fibrous layer (Burgin, [0037]), it is clear that it is essential to the invention for the heat reflective layer to be perforated/porous, and thus the adhesive layer does not plug perforation of the permeable facing layer. 

Regarding claims 14 and 15 
Burgin in view of Coates, Huykman or McNally, and Takayasu teaches all of the limitations of claim 1 above, however Burgin in view of Coates, Huykman or McNally, and Takayasu does not explicitly disclose including a pressure sensitive adhesive or removable release liner in the multilayer liner for sound and heat absorption.

As Coates expressly teaches, the pressure sensitive adhesive and its release liner carrier allows for the composite sound absorber (i.e., sound absorbing material) to be adhered to a panel or surface, wherein in the case the composite sound absorber (i.e., sound absorbing material) is intended to be used on a vehicle production line, it is desirable to use a release liner with a high tear strength that is easy to remove for quick and easy installation (Coates, [0027]). 
Coates and Burgin in view of Coates, Huykman or McNally, and Takayasu are analogous art as they are both drawn to sound absorbing material used as input components on a vehicle production line (Burgin, [0016]). 
In light of the motivation of using a pressure sensitive adhesive to apply a removable release liner as provided by Coates, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach a pressure sensitive adhesive and removable release liner to the open surface (i.e., the surface different and separate of the one the facing layer is attached to) of the reinforcement layer of Burgin in view of Coates, Huykman or McNally, and Takayasu in order to ensure the multilayer lining for heat and sound insulation is easily and quickly installed (i.e., adhered to a panel or surface, i.e., a substrate) when used as an input component on a vehicle production line, and thereby arrive the claimed invention. 

Further, the Examiner notes the recitation in the claims that the removable release liner is “for adhering the acoustic material to a substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Burgin in view of Coates, Huykman or McNally, and Takayasu discloses a removable release liner as presently claimed, it is clear that the removable release liner of Burgin in view of Coates, Huykman or McNally, and Takayasu would be capable of performing the intended use, i.e. for adhering the acoustic material to a substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 2014/0050886) (Burgin) in view of Coates et al. (US 2012/0024626) (Coates), Huykman (US 4,933,129), or alternatively McNally et al. (US 2002/0086599) (McNally), and Takayasu et al. (US 2006/0225952) (Takayasu).
Regarding claim 21
Burgin teaches a multilayer liner for heat and sound insulation (i.e., acoustic material) comprising a reinforcement layer and a heat reflecting layer (Burgin, abstract; [0056]), wherein the heat reflective layer is the surface facing the heat source (i.e., facing layer) (Burgin, [0056]). 
Burgin teaches the porous reinforcement layer is non-woven and comprises polyamide fibers (i.e., polymeric fibers) (Burgin, [0038-0039]), formed by a carding process (Burgin, [0025]; [0048]). 
Burgin teaches the heat reflective layer is an aluminized textile or nonwoven (Burgin, [0056]), wherein the heat reflective layer is at least partially micro perforated (Burgin, [0058]; [0060]). Given Burgin teaches the heat reflective layer contains micro perforations, it is clear the 
The Examiner notes the recitation in the claims that the facing layer is metalized to “provide infrared heat reflection” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Burgin discloses a multilayer lining for heat and sound insulation as presently claimed, it is clear that the aluminized textile or nonwoven of Burgin would be capable of performing the intended use, i.e. impede heat transfer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Burgin further teaches the heat reflective layer is between 20 and 150 µm in thickness (i.e., 20 and 150 µm is equivalent to about 0.0008 and 0.006 inches) (Burgin, [0056-0058]).
Burgin teaches an additional polyamide binder layer is put in-between the porous reinforcement layer and heat reflecting layer to enhance binding properties (i.e., the additional polyamide binder layer corresponds to an adhesive layer that attaches the permeable facing layer to a first surface of the porous reinforcement layer) (Burgin, [0037]). 

Burgin does not explicitly disclose the porous reinforcement layer is lapped or the air flow resistivity of the nonwoven carded and lapped layer (A) a pressure sensitive adhesive layer on a second surface of the nonwoven carded and lapped layer (B), the polymeric fibers of the 

With respect to the difference, Coates (A) teaches a sound absorbing material comprising a nonwoven fiber insulation material and an air flow resistive nonwoven facing (Coates, abstract; [0004-0006]).
Coates teaches the nonwoven fiber insulation material is a carded web that is vertically lapped, wherein the mechanically formed web is produced as the desired thickness (Coates, [0021]), such as a thickness between 4 mm and 50 mm (Coates, [0023]). 
As Coates expressly teaches, the nonwoven fiber insulation material is a carded web that is vertically lapped to form a voluminous web with relative high structural integrity in the direction of the thickness of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, or in use (Coates, [0021-0022]).
Coates and Burgin are analogous art as they are both drawn to sound absorbing material for use in vehicles (Coates, [0027]) (Burgin, [0001]). 
In light of the motivation of vertically lapping the carded web as provided by Coates, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vertically lap the carded reinforcement layer of Burgin to form a vertically lapped carded nonwoven having a thickness between 4 mm and 50 mm, in order to form a voluminuous web with relative high structural integrity in the thickness direction of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, and thereby arrive at the claimed invention. 

Burgin further teaches the reinforcement layer has an airflow resistance of between approximately 500 and 1000 (N.s/m3) (Burgin, claim 18) (i.e., N.s/m3 is equivalent to Rayls, therefore thickness of layer is necessary to find air flow resistivity in terms of Rayls/m). Given 

With respect to the difference, Coates (B) teaches a sound absorbing material including a pressure sensitive adhesive attached to the back side of the nonwoven fiber insulation material, wherein a release liner is attached to the pressure sensitive adhesive (Coates, [0027]). 
As Coates expressly teaches, the pressure sensitive adhesive and its release liner carrier allows for the composite sound absorber (i.e., sound absorbing material) to be adhered to a panel or surface, wherein in the case the composite sound absorber (i.e., sound absorbing material) is intended to be used on a vehicle production line, it is desirable to use a release liner with a high tear strength that is easy to remove for quick and easy installation (Coates, [0027]). 
Coates and Burgin are analogous art as they are both drawn to sound absorbing material used as input components on a vehicle production line (Burgin, [0016]). 
In light of the motivation of using a pressure sensitive adhesive to apply a removable release liner as provided by Coates, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach a pressure sensitive adhesive and removable release liner to the open surface (i.e., the surface different and separate of the one the facing layer is attached to) of the reinforcement layer of Burgin in order to ensure the multilayer lining for heat and sound insulation is easily and quickly installed (i.e., adhered to a panel or surface, i.e., a substrate) when used as an input component on a vehicle production line, and thereby arrive the claimed invention. 

With respect to the difference, Huykman (C) teaches a nonwoven insulating web including a mass of metal coated synthetic polymer fibers (Huykman, abstract; col.1 lines 11-13; 
	 As Huykman expressly teaches low emissivity coating on fibers used in insulation webs is desirable and the fiber has a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (Huykman, col.2 lines 64-66; col. 3 lines 36-41).  
	Huykman and Burgin in view of Coates are analogous art as they are both drawn to heat insulation materials comprising fibers.
	In light of the motivation of using a low emissivity coating on fibers as provided by Huykman, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat metal on the fibers of the porous reinforcement layer of Burgin in view of Coates, in order improve the ability to retard radiation heat transfer, and thereby arrive the claimed invention. 

Alternatively, with respect to the difference, McNally (B) teaches incorporation of a metal-coated fiber in traditional synthetic insulation materials to significantly increase insulation values (McNally, [0002]), wherein the metal used is aluminum (McNally, [0008]). 
	As McNally expressly teaches, metal-coated fibers impart all the attributes of a pure metal substance while significantly reducing the actual metal content, wherein the fiber will maintain the reflectivity performance of the pure metal without increasing the weight, thickness, or density of said materials, and does so in a cost-effective manner, wherein benefits also include properties of reflecting electromagnetic radiation, reducing electrostatic charges of the resulting materials, and increase the thermal performance of the insulation (McNally, [0003]; [0006]). 
McNally and Burgin in view of Coates are analogous art as they are both drawn to heat insulation materials comprising fibers.


The Examiner notes the recitation in the claims that the polymeric fibers having a metallic coating is “for impeding heat transfer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Burgin in view of Coates and Huykman or alternatively McNally discloses a multilayer lining for heat and sound insulation as presently claimed, it is clear that the polymeric fibers having a metallic coating of Burgin in view of Coates and Huykman or alternatively McNally would be capable of performing the intended use, i.e. impede heat transfer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

3 (i.e., 10 to 200 kg/m3) (Takayasu, abstract). 
As Takayasu expressly teaches, by controlling the bulk density of the non-woven fabric to control the ratio of air (oxygen) contained in the non-woven fabric within a certain range, it is possible to impart excellent flame retardancy, thermal insulation, and sound absorbency to the nonwoven fabric. 
Burgin in view of Coates and Huykman or alternatively McNally and Takayasu are analogous art as they are both drawn to sound absorption material for vehicles (Takayasu, [0065]). 
In light of the motivation provided by Takayasu, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the bulk density of the reinforcement layer of Burgin in view of Coates and Huykman or alternatively McNally to a range of 10 to 200 kg/m3, in order to ensure the reinforcement layer has excellent flame retardancy, thermal insulation, and sound absorbency, and thereby arrive at the claimed invention. 

Given that the material and structure of the multilayer lining for heat and sound insulation of Burgin in view of Coates, Huykman or McNally, and Takayasu is substantially identical to the material and structure of the acoustic material as used in the present invention, as set forth above, it is clear that the multilayer lining for heat and sound insulation of Burgin in view of Coates, Huykman or McNally, and Takayasu would intrinsically reflect heat and provide sound absorption, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

The 35 U.S.C 103 rejection over Coates in view of Huykman and Shulze is maintained. Modification to the rejection is a result of the amendment to claim 3. 
Claims 1-4, 6, 7, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2012/0024626) (Coates) in view of Huykman (US 4,933,129).
Regarding claims 1-2, 6-7, 10, 14, and 17 
Coates teaches a sound absorbing material (i.e., acoustic material) comprising a nonwoven fiber insulation material and an air flow resistive nonwoven facing (i.e., facing layer) (Coates, abstract; [0004-0006]), wherein the nonwoven fiber insulation material is comprised of synthetic fibers including polyester, polypropylene, and polyethylene (i.e., polymeric fibers) (Coates, [0020]),
Coates teaches the nonwoven fiber insulation material is a carded web that is vertically lapped to form a voluminous web with relative high structural integrity in the direction of the thickness of the composite sound absorber, thereby minimizing the probability of the web falling apart during application, or in use (Coates, [0021-0022]).
Coates teaches the sound absorbing material further comprises an adhesive layer bonding or laminating the facing to the insulation material (i.e., facing layer is secured to the lofted porous absorbing layer by lamination, adhesive, or both; facing layer is attached to the lofted porous absorbing layer by adhesive layer; per claim 6) (Coates, [0017]; [0025]), 
Coates teaches the sound absorbing material further comprises a pressure sensitive adhesive backing (i.e., a second surface, per claim 14) (Coates, [0017]; [0027]). 
Coates further teaches the flow resistive nonwoven facing is in the form of a wetlaid cellulose nonwoven textile (i.e., fabric; per claim 7) (Coates, [0019]).
per claim 10), as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). 

Coates does not explicitly disclose a porous absorber layer including polymeric fibers having a metallic coating for impeding heat transfer (A) or the air flow resistivity of the nonwoven carded and lapped layer (B). 

With respect to the difference, Huykman (A) teaches a nonwoven, lofty three-dimensional insulating web including a mass of metal coated synthetic polymer fibers (Huykman, abstract; col.1 lines 11-13; col.3 lines 62-65; col.5 lines 11-16 and 24-25), wherein the metal is aluminum (Huykman, col.4 lines 52-55; col.3 lines 17-19). 
	 As Huykman expressly teaches low emissivity coating on fibers used in insulation webs is desirable and the fiber has a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (Huykman, col.2 lines 64-66; col. 3 lines 36-41). 
	Huykman and Coates are analogous art as they are both drawn to insulation material comprising fibers.
	In light of the motivation of applying a low emissivity coating on fibers as provided by Huykman, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use aluminum to coat the synthetic fibers of the nonwoven per claims 2 and 17), in order to provide the nonwoven fiber insulation material with a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of the fibrous insulation web, depending on its end use in Coates, and thereby arrive at the claimed invention. 

The Examiner notes the recitation in the claims that the polymeric fibers having a metallic coating is “for impeding heat transfer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Coates in view of Huykman discloses a sound absorption material (i.e., acoustic material) as presently claimed, it is clear that the polymeric fibers having a metallic coating of Coates in view of Huykman would be capable of performing the intended use, i.e. impede heat transfer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

With respect to the difference, Shulze (B) teaches a multilayered acoustically and thermally effective insulation (Shulze, abstract). 
Shulze teaches the multilayered insulation comprising a layer facing towards the engine component having a flow resistance (air) within a range of from 200 to 600 KNs/m4 and a layer having a flow resistance (air) within a range of from 50 to 150 kNs/m4 (i.e., 50,000 to 150,000 
As Shulze expressly teaches, the impedance step ensures a sufficiently high insulation of air-born sound while absorption is optimized (Shulze, [0072]). 
Shulze and Coates in view of Huykman are analogous art as they are both drawn to multilayer insulation products for vehicles. 
In light of the motivation of ensuring an impedance step as provided by Shulze, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the flow resistive nonwoven facing has a flow resistance (air) within a range of from 200 to 600 KNs/m4 and the nonwoven fiber insulation material has a flow resistance (air) within a range of from 50 to 150 kNs/m4 (i.e., 50,000 to 150,000 Rayls/m) of Coates in view of Huykman, in order to ensure a sufficiently high insulation of air-born sound while absorption is optimized, and thereby arrive at the claimed invention.  
Alternatively, given that the material and structure of the sound absorbing material of Coates in view of Huykman is substantially identical to the material and structure of the acoustic material as used in the present invention, as set forth above, it is clear that the nonwoven fiber insulation material of Coates in view of Huykman would intrinsically have an air flow resistivity of about 275,000 Rayls/m or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the sound absorbing material of Coates in view of Huykman and Shulze is substantially identical to the material and structure of the acoustic material as used in the present invention, as set forth above, it is clear that the sound absorbing 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3
Coates further teaches the flow resistive nonwoven facing has an air flow resistance of from about 600 to 1800 Rayls and a surface density of from about 20 to about 150 g/m2 (Coates, [0004-0006]). 

Regarding claim 4 
The recitation in the claims that the facing layer is “adjacent a noise source” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Coates in view of Huykman and Shulze discloses a sound absorbing material as presently claimed, it is clear that the sound absorbing material of Coates in view of Huykman and Shulze would be capable of performing the intended use, i.e. facing layer is adjacent a noise source, presently 
Alternatively, given that Coates in view of Huykman and Shulze discloses the sound absorbing material, wherein the flow resistive nonwoven facing is at the outermost surface of the sound absorbing material (Coates, [0042]; Fig.1) it is clear that the flow resistive nonwoven facing would necessarily be adjacent to a noise source.	

Regarding claims 13 and 14 
Coates further teaches the structure of the sound absorbing material includes the facing (1) (i.e. facing layer) attached to the fiber insulation material (3 by a powder adhesive (2) (i.e., adhesive layer) and the pressure sensitive adhesive (4) (i.e., pressure sensitive adhesive layer) is attached to the opposite surface of the fiber insulation material (3) (i.e., PSA layer attached on a different and separate surface than facing layer) (Coates, Fig. 1; [0042]). 
Coates further teaches care must be taken to ensure the adhesive layer does not unduly influence the air flow resistance of the air flow resistive nonwoven facing by controlling the adhesive deposition or application rate, by scatter-coating the adhesive powder at a controlled rate (Coates, [0025]).
Given Coates teaches the adhesive is scatter-coated at a controlled rate to not unduly influence the air flow resistant, it is clear the adhesive would not plug perforations of the permeable facing layer as the adhesive is not applied uniformly and continuously to the flow resistive facing layer. 

Regarding claim 15 
Coates further teaches a release liner carries the PSA (i.e., pressure sensitive adhesive layer) which allows the composite sound absorber to be adhered to a panel or surface (Coates, [0027]). 

It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Coates in view of Huykman and Shulze discloses a removable release liner as presently claimed, it is clear that the removable release liner of Coates in view of Huykman and Shulze would be capable of performing the intended use, i.e. for adhering the acoustic material to a substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
	
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (2012/0024626) (Coates) in view of Huykman (US 4,933,129) and Shulze et al. (US 2010/0224438) (Shulze), as applied in claim 1 above, and further in view of Levit et al. (US 2009/0173569) (Levit). 
Regarding claim 11 
Coates in view of Huykman and Shulze teaches all of the limitations of claim 1 above, however does not explicitly disclose metalizing the flow resistive nonwoven facing. 
With respect to the difference, Levit teaches an acoustic absorber including a core of acoustically absorbing material and a facing for covering the core on at least one major face (Levit, abstract), for use in motor vehicles (Levit, [0038]). 

Levit and Coates in view of Huykman and Shulze are analogous art as they are both drawn to sound absorbing material for vehicles. 
In light of the motivation of metalizing the nonwoven facing as provided by Levit, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to metalize the flow resistive facing of Coates in view of Huykman and Shulze, in order to provide certain aesthetics, light reflectance, and electromagnetic shielding, and thereby arrive at the claimed invention. 

The Examiner notes the recitation in the claims that the facing layer is metalized to “provide infrared heat reflection” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Coates in view of Huykman, Shulze, and Levit discloses a metalized facing layer as presently claimed, it is clear that the aluminized flow resistive nonwoven facing of Coates in view of Huykman, Shulze, and Levit would be capable of performing the intended use, i.e. provide infrared heat reflection, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (2012/0024626) (Coates) in view of Huykman (US 4,933,129) and Shulze et al. (US 2010/0224438) (Shulze), as applied in claim 1 above, and further in view of Keller et al. (US 2004/0238275) (Keller). 
With respect to claim 12, Coates in view of Huykman and Shulze teaches all of the limitation of claim 1 above, however does not explicitly disclose the thickness of the flow resistive nonwoven facing. 
With respect to the difference, Keller teaches a sound absorber consisting of two interconnected nonwoven fabrics bonded through thermoplastic and/or thermoset materials (i.e., adhesive layer) (Keller, abstract), wherein non-woven fabric 1 faces towards the sound-emitting source has a thickness within a range of from 3 to 7 mm (Keller, [0033]) and non-woven fabric 2 faces away from the sound-emitting source has a thickness within a range of from 12 to 18 mm (Keller, [0034]). Therefore, it is clear the thickness of the non-woven fabric facing is less than the thickness of non-woven fabric 2.  
As Keller expressly teaches the ratio of the layer thickness non-woven fabric 1 to the non-woven fabric 2 substantially affects the sound absorption qualities, wherein a range of 4:1 to 5:1 an optimized performance with an excellent sound absorption is found not only within a range of from 200 to 800 HZ but also in a higher frequency region of from 1000 to 10,000 Hz (Keller, [0036-0038]). 
As Keller expressly teaches, the use of sound absorbers which are as light-weight and as thin as possible is preferred in the automobile field (Keller, [0035]). 
Keller and Coates in view of Huykman and Shulze are analogous art as they both drawn to sound absorbing material used in the automobile field.
In light of the motivation of using a ratio of layer thickness between a facing layer and a non-facing layer as provided by Keller, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the flow 
Given Coates teaches the thickness of the nonwoven fiber insulation material is between 4 mm and 50 mm, it is clear the thickness of the facing layer is between 0.8 mm and 12.5 mm which is equivalent to 0.03 inches to 0.5 inches. (4 mm/5 = 0.8 mm = 0.03 inches; 50/4 mm = 12.5 mm = 0.5 inches).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2012/0024626) (Coates) in view of Huykman (US 4,933,129), Levit et al. (US 2009/0173569) (Levit), Keller et al. (US 2004/0238275) (Keller), and Shulze et al. (US 2010/0224438) (Shulze).
Regarding claim 21
Coates teaches a sound absorbing material (i.e., acoustic material) comprising a nonwoven fiber insulation material and an air flow resistive nonwoven facing (i.e., facing layer) (Coates, abstract; [0004-0006]), wherein the nonwoven fiber insulation material is comprised of synthetic fibers including polyester, polypropylene, and polyethylene (i.e., polymeric fibers) (Coates, [0020]),

Coates teaches the sound absorbing material further comprises an adhesive layer bonding or laminating the facing to the insulation material (i.e., facing layer is secured to the lofted porous absorbing layer by lamination, adhesive, or both) (Coates, [0017]; [0025]), 
Coates teaches the sound absorbing material further comprises a pressure sensitive adhesive backing (Coates, [0017]; [0027]). 
Coates further teaches the flow resistive nonwoven facing is in the form of a wetlaid cellulose nonwoven textile (Coates, [0019]). Given that the flow resistive nonwoven facing of Coates is substantially identical to the facing layer as used in the present invention, as set forth above, it is clear that the flow resistive nonwoven facing of Coates would intrinsically be permeable, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). 

Coates does not explicitly disclose a porous absorber layer including polymeric fibers having a metallic coating for impeding heat transfer (A), the permeable facing layer is metalized to provide infrared reflection (B), the thickness of the permeable facing layer (C), or the air flow resistivity of the nonwoven carded and lapped layer (D). 

With respect to the difference, Huykman (A) teaches a nonwoven, lofty three-dimensional insulating web including a mass of metal coated synthetic polymer fibers 
	 As Huykman expressly teaches low emissivity coating on fibers used in insulation webs is desirable and the fiber has a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (Huykman, col.2 lines 64-66; col. 3 lines 36-41). 
	Huykman and Coates are analogous art as they are both drawn to insulation material comprising fibers.
	In light of the motivation of applying a low emissivity coating on fibers as provided by Huykman, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use aluminum to coat the synthetic fibers of the nonwoven fiber insulation material of Coates, in order to provide the nonwoven fiber insulation material with a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of the fibrous insulation web, depending on its end use in Coates, and thereby arrive at the claimed invention. 

The Examiner notes the recitation in the claims that the polymeric fibers having a metallic coating is “for impeding heat transfer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Coates 

With respect to the difference, Levit (B) teaches an acoustic absorber including a core of acoustically absorbing material and a facing for covering the core on at least one major face (Levit, abstract), for use in motor vehicles (Levit, [0038]). 
As Levit expressly teaches, the nonwoven facing is desirably metallized to provide certain aesthetics, light reflectance, and or electromagnetic shielding (Levit, [0036]). 
Levit and Coates in view of Huykman are analogous art as they are both drawn to sound absorbing material for vehicles. 
In light of the motivation of metalizing the nonwoven facing as provided by Levit, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to metalize the flow resistive facing of Coates in view of Huykman, in order to provide certain aesthetics, light reflectance, and electromagnetic shielding, and thereby arrive at the claimed invention. 

With respect to the difference, Keller (C) teaches a sound absorber consisting of two interconnected nonwoven fabrics bonded through thermoplastic and/or thermoset materials (i.e., adhesive layer) (Keller, abstract), wherein non-woven fabric 1 faces towards the sound-emitting source has a thickness within a range of from 3 to 7 mm (Keller, [0033]) and non-woven fabric 2 faces away from the sound-emitting source has a thickness within a range of from 12 to 18 mm (Keller, [0034]). Therefore, it is clear the thickness of the non-woven fabric facing is less than the thickness of non-woven fabric 2.  

As Keller expressly teaches, the use of sound absorbers which are as light-weight and as thin as possible is preferred in the automobile field (Keller, [0035]). 
Keller and Coates in view of Huykman and Levit are analogous art as they both drawn to sound absorbing material used in the automobile field.
In light of the motivation of using a ratio of layer thickness between a facing layer and a non-facing layer as provided by Keller, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the flow resistive facing layer of Coates in view of Huykman and Levit (i.e., the nonwoven fabric facing towards the sound-emitting source) such that the nonwoven insulation material and the facing layer has a ratio of layer thickness in the range of 4:1 and 5:1, in order to ensure the sound absorbing material is light-weight and as thin as possible as preferred in the automobile field, and thereby arrive the claimed invention. 
Given Coates teaches the thickness of the nonwoven fiber insulation material is between 4 mm and 50 mm, it is clear the thickness of the facing layer is between 0.8 mm and 12.5 mm which is equivalent to 0.03 inches to 0.5 inches. (4 mm/5 = 0.8 mm = 0.03 inches; 50/4 mm = 12.5 mm = 0.5 inches).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Shulze (D) teaches a multilayered acoustically and thermally effective insulation (Shulze, abstract). 
Shulze teaches the multilayered insulation comprising a layer facing towards the engine component having a flow resistance (air) within a range of from 200 to 600 KNs/m4 and a layer having a flow resistance (air) within a range of from 50 to 150 kNs/m4 (i.e., 50,000 to 150,000 Rayls/m) (Shulze, [0046-0049]), wherein the layers are selected to ensure such a difference in flow resistance (air) to form a clear impedance step (Shulze, [0073]). 
As Shulze expressly teaches, the impedance step ensures a sufficiently high insulation of air-born sound while absorption is optimized (Shulze, [0072]). 
Shulze and Coates in view of Huykman, Levit, and Keller are analogous art as they are both drawn to multilayer insulation products for vehicles. 
In light of the motivation of ensuring an impedance step as provided by Shulze, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the flow resistive nonwoven facing has a flow resistance (air) within a range of from 200 to 600 KNs/m4 and the nonwoven fiber insulation material has a flow resistance (air) within a range of from 50 to 150 kNs/m4 (i.e., 50,000 to 150,000 rayls/m) of Coates in view of Huykman, Levit, and Keller, in order to ensure a sufficiently high insulation of air-born sound while absorption is optimized, and thereby arrive at the claimed invention.  
Alternatively, given that the material and structure of the sound absorbing material of Coates in view of Huykman, Levit, and Keller is substantially identical to the material and structure of the acoustic material as used in the present invention, as set forth above, it is clear that the nonwoven fiber insulation material of Coates in view of Huykman, Levit, and Keller 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the sound absorbing material of Coates in view of Huykman, Levit, Keller, and Shulze is substantially identical to the material and structure of the acoustic material as used in the present invention, as set forth above, it is clear that the sound absorbing material of Coates in view of Huykman, Levit, Keller, and Shulze would intrinsically reflect heat and provide acoustic absorption, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In response to the amendment to claim 3, it is noted that the previous rejections would not meet the presently claimed. Therefore, the previous 35 U.S.C 103 rejections over Burgin in view of Coates, Huykman, or McNally, and Takayasu are withdrawn. Similarly, the previous 35 U.S.C. 103 rejections over Coates in view of Huykman and Shulze are withdrawn as well. However, the amendment necessitates a new set of rejections as set forth above.

Regarding the Disposition of Claims
It is noted claim 17 should have been listed in with the rejected claims in the “Disposition of Claims” section in the Office Action Summary as in the Office Action mailed 06/11/2020 as claim 17 was rejected as set forth on pages 2-8 and 19-23 of the Office Action. This error has been corrected in the Office Action set forth above. The Examiner thanks Applicant for pointing this inadvertent, typographical error out.

Applicant's remaining arguments filed 10/13/2020 have been fully considered but they are not persuasive, as set forth below. 

Regarding Burgin in view of Coates, Huykman, or alternatively McNally, and Takayasu
	Firstly, it is noted the bonded portion setting forth the rejection on page 3 of the Office Action mailed 06/11/2020 is missing claims 14-15. This error has been corrected in the Office Action set forth above. The Examiner thanks Applicant for pointing this inadvertent, typographical error out.
	
Applicants primarily argue:
“The Office Action begins with Burgin; however, there is still no showing that Burgin teaches a carded and lapped layer. As previously addressed, a carded and lapped material is structurally different from and exhibits different properties from materials having other methods of formation. Rather than addressing this point, and others from the previous response, the Office Action repeatedly cites In re Keller.
However, Applicant notes that the fact pattern of In re Keller in not applicable here. In re Keller (and In re Merck, for that matter) stands for the proposition that, where a rejection under 35 U.S.C. § 103 is based on a combination of references (expressly or impliedly), the § 103 cannot be overcome by providing rebuttal evidence against the rejection in the form of attack against only an individual (secondary) reference.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
In Re Keller is not applicable here. Applicant claims Burgin does not teach a carded and lapped layer. While Burgin does not teach the carded layer is lapped, the rejection is not based on Burgin alone. Instead, Coates is relied on to teach lapping the carded porous reinforcement layer, as set forth on pages 3-5 of the Office Action mailed 06/11/2020. 
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicants further argue:
“Where none of the references teach or suggest a particular limitation of the claimed invention, In re Keller does not prohibit showing that each reference, individually, does not teach or suggest that limitation. In this and similar situations, by attacking the references individually, the Applicant can show that the combination does not amount to a prima facie case of obviousness. Therefore, form paragraph 7.37.13 (MPEP 707.07(f)) should only be used where the Applicant has entirely failed to argue or present evidence of patentability with respect to at least one of the references used in a § 103 combination.
In this case, the Office Action has not shown any reference that teaches polymeric fibers having a metallic coating that are formed into a nonwoven carded and lapped layer.”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
	Applicant claims the Office Action does not provide any reference that teaches “polymeric fibers having a metallic coating that are formed into a nonwoven carded and lapped layer”. While the Examiner agrees the Office Action does not provide a singular reference that teaches these limitation, the fact remains the 35 U.S.C. 103 rejection over Burgin in view of Coates, Huykman or McNally, and Takayasu does teach this limitation. Attacking the references individually is not persuasive as the rejection does not solely rely on a single reference, instead the rejection is based on a combination of the references. It is unclear why In re Keller is not applicable here.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

	
Applicants further argue:
“The Office Action admits that Burgin does not teach: 1. a porous reinforcement layer that is lapped… 
In an attempt to cure this defect, the Office Action cites Coates, which makes no mention of impeding heat transfer or being capable of reflecting heat. There is no evidence that Coates is capable of being placed at or near a source of infrared radiation or that one skilled in the art would think to position it there. Coates appears to be solely cited for its recitation that an insulation material may be formed by carding and lapping. The Office Action alleges on page 5 that it would have been obvious “to vertically lap the carded reinforcement layer of Burgin to form a vertically lapped carded nonwoven having a thickness between 4 mm and 50 mm.” Even if this were true, which Applicant contends it is not, this still does not teach the claimed structure of a nonwoven carded and lapped layer, including polymeric fibers having a metallic coating for impeding heat transfer.”

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
Firstly, it is noted that while Coates does not disclose all the features of the present claimed invention, Coates is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., vertically lapping a carded web, and in combination with the primary reference, discloses the presently claimed invention. Therefore, Coates is not required to teach including polymeric fibers having a metallic coating for impeding heat transfer.
Secondly, Coates teaches the benefit of vertically lapping a carded web in a sound absorber for use in vehicles, as set forth on pages 3-5 of the Office Action mailed 06/11/2020. It would be obvious to vertically lap the carded reinforcement layer of Burgin to form a vertically 
Thirdly, it is unclear why evidence is necessary to show Coates is capable of being places at or near a source of infrared radiation or that one skilled in the art would think to position it there. Coates does not disclose a vertically lapped and carded nonwoven is incapable of being placed or near a source of infrared radiation. Applicant has provided no evidence that vertically lapping a carded web renders the vertically lapped and carded web unable to be placed at a source of infrared radiation or that one skilled in the art would not place a vertically lapped and carded web there. Regardless, the issue lies in what the combination of references makes obvious to the person of ordinary skill not whether a feature of one reference can be bodily incorporated in the other to produce the subject matter claimed. In re Henley, 112 USPQ 385 (Fed. Cir. 1983).

	
Applicants further argue:
“The Office Action has not shown from Burgin, Coates, or its combination, that it is possible to vertically lap fibers having a metallic coating. The Office Action has also not shown where either Burgin, Coates, or their combination, teach or suggest coating polymeric fibers with a metallic coating.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Secondly, it is noted that while Coates does not disclose all the features of the present claimed invention, Coates is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., vertically lapping a carded web, and in combination with the primary reference, discloses the presently claimed invention. Therefore, Coates is not required to teach including polymeric fibers having a metallic coating for impeding heat transfer.
Thirdly, it is unclear why evidence it is possible to vertically lap fibers having a metallic coating is necessary. Applicant has provided no evidence it is impossible to vertically lap fibers having a metallic coating. Even if this were the case, fibers of a vertically lapped nonwoven could be coated with a metal to form the fibers with a metallic coating. Regardless, the issue lies in what the combination of references makes obvious to the person of ordinary skill not whether a feature of one reference can be bodily incorporated in the other to produce the subject matter claimed. In re Henley, 112 USPQ 385 (Fed. Cir. 1983).

	
Applicants further argue:
“The Office Action goes on to allege that Burgin in view of Coates could have an air flow resistance of between approximately 10,000 Rayls/m and 250,000 Rayls/m. However, again, even if this were true, the combination of Burgin and Coates (if possible to combine at all) does not result in the claimed structure: a nonwoven carded and lapped layer, including polymeric fibers having a metallic coating for impeding heat transfer. The Office Action has not shown how or why one skilled in the art would 

Remarks, pg. 8
The Examiner respectfully traverses as follows:
	The fact remains Burgin in view of Coates teaches an air flow resistance of 10,000 Rayls/m and 250,000 Rayls/m, which reads on the claimed limitation. Huykman, or alternatively McNally, is used to teach the addition of a metallic coating on the fibers of Burgin in view of Coates. It is noted this metallic coating is not added in order to modify the air flow resistance of the reinforcement layer. It is the Examiner’s opinion the metallic coating taught by Huykman, or alternatively McNally, would not affect the air flow resistance of the reinforcement layer as the metallic coating would not modify the factors that decide air flow resistance, such as fiber morphology, size, density, porosity, tortuosity, and arrangements, in view of evidence provided by Peng (Sound absorption and insulation functional composites, pg. 345 lines 13-14). Furthermore, Applicant has provided no evidence that the metallic coating would in fact modify the factors that decide air flow resistance.
	
	
Applicants further argue:
“The Office Action goes on to cite Huykman in an attempt to cure the defect that Burgin does not teach the polymeric fibers of the porous reinforcement layer having a metallic coating for impeding heat transfer. Huykman pertains to a material “for use as garment or sleeping bag interlinings” (col. 1, line 10) and a very specific method for producing “an insulating fiberfill having increased warmth.” Still, there is no showing that the fibers of Huykman are capable of being lapped…
…There is no showing that one skilled in the art would be motivated to use this very specific method for metallizing fibers for making a filling for a sleeping bag when considering “sound absorbing material for use in vehicles.” The Office Action reasoned that Burgin and Coates could be combined because both pertained to sound absorbing materials for use in vehicles, but what does a sleeping bag filling made from a very specific method have to do with sound absorbing material for use in vehicles?
There is also no reasoning as to why the filling of a sleeping bag would be combined with the other elements of the claim or why one skilled in the art would have any both heat reflection and acoustic absorption be important? How would Huykman provide any indication to one skilled in the art that metallized fibers would provide any acoustic absorption or could be used in a material with a purpose of providing acoustic absorption?””

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
Firstly, it is unclear why a showing the fibers of Huykman are capable of being lapped is necessary. Applicant has provided no evidence the polymeric fibers of Burgin are incapable of being metallically coated as taught by Huykman and vertically lapped as taught by Coates. Regardless, the issue lies in what the combination of references makes obvious to the person of ordinary skill not whether a feature of one reference can be bodily incorporated in the other to produce the subject matter claimed. In re Henley, 112 USPQ 385 (Fed. Cir. 1983).
Secondly, in response to applicant's argument that Huykman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Huykman is in the same field of endeavor, such as metallic-coated fiber used in an insulating material (Huykman, abstract), or is reasonably pertinent to the problem faced by the inventor, i.e., Huykman teaches the aluminum coated synthetic fibers have a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (i.e., impeding heat transfer) (Huykman, col.4 lines 51-60; col.3 lines 1-8 and 30-41) (Present Specification, abstract).
Thirdly, Burgin is drawn to a moulded multilayered lining for heat and sound insulation (Burgin, title; abstract; [0016]). Huykman is also drawn to an insulated web for heat insulation 
Fourthly, in response to applicant's argument that Huykman does not teach metallizing fibers for acoustic absorption, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants further argue:
“Additionally, Huykman teaches that certain conditions are “essential.” There is no showing that these “essential” conditions would be met when incorporating into the alleged combination of Burgin and Coates. There is also no requirement that these conditions are met in the present claims or that the present claims require the same essential conditions.
For example, Huykman says it is “essential that at least a portion of 50 percent of the fibers is exposed to one or the other side of the nonwoven web” (col. 4, lines 1-3) prior to the specific method of vacuuming metallization that must occur. “As a general rule,” the coatings must “have an emissivity of not appreciably greater than 0.04” (col. 4, lines 54-55). “It is essential to the invention that at least 50 percent of the total surface area of the web fibers is coated with metal during the metallization process” (col. 4, lines 61-63). The “use of any fiber blends must still result in a web having a density in the 0.02 to 2.0 pounds per cubic foot range” (col. 5, lines 46-48).”

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
Huykman is not used to teach a specific method of vacuuming metallization. Instead, Huykman teaches the benefit of a low emissivity coating of aluminum on fibers used in insulation webs (Huykman, col. 2 lines 11-13; col. 2 lines 64-66; col. 3 lines 36-41; col. 5 lines 

Applicants further argue:
“In the alternative, the Office Action cites McNally. McNally appears to also be directed to apparel materials, as the only application specifically discussed of the material of McNally is “apparel designed for cold weather use” and that “the present invention will enhance the body’s natural actions by accelerating the conduction of heat from the skin.” (paragraphs [0007] and [0008]). Again, there is no showing how or why McNally would provide any indication to one skilled in the art that metallized fibers would produce acoustic absorption or could be used in a material with a purpose of providing acoustic absorption. Instead, McNally is concerned with heating and/or cooling the body via apparel materials.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
Firstly, in response to applicant's argument that McNally is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, McNally is reasonably pertinent to the particular problem with which the applicant was concerned as McNally teaches metal-coated fibers, such as aluminum-coated fibers, maintains the reflectivity performance of the pure metal without increasing the weight, thickness, or density of said material, and does on in a cost-effective manner, wherein benefits also include increasing the thermal performance of the insulation (McNally, [0002-0003]; [0006]; [0008]). . 
Secondly, Burgin is drawn to a moulded multilayered lining for heat and sound insulation (Burgin, title; abstract; [0016]). McNally is drawn to incorporating metal-coated fibers in 
Thirdly, in response to applicant's argument that McNally does not teach metallizing fibers for acoustic absorption, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
	
Applicants further argue:
“There is, again, no discussion that the fibers of McNally could undergo vertical lapping processes, there is no reasoning provided as to why one skilled in the art would have these fibers undergo vertical lapping processes, and the only method of producing nonwoven materials mentioned in McNally is needle-punching.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
It is unclear why a showing the fibers of McNally are capable of being lapped is necessary. Applicant has provided no evidence the polymeric fibers of Burgin are incapable of being metallically coated as taught by McNally and vertically lapped as taught by Coates. Regardless, the issue lies in what the combination of references makes obvious to the person of ordinary skill not whether a feature of one reference can be bodily incorporated in the other to produce the subject matter claimed. In re Henley, 112 USPQ 385 (Fed. Cir. 1983).

	
Applicants further argue:


Remarks, pg. 10
The Examiner respectfully traverses as follows:
	A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). The fact remains McNally explicitly teaches aluminum is used to coat fibers (McNally, [0008]). McNally does not teach away from the use of aluminum to coat fibers.

Applicants further argue:
“The Office Action then goes on to cite Takayasu, alleging that Takayasu teaches a sound absorbing material comprising a non-woven fabric having a bulk density of 0.01 to 0.2 g/cm3. However, the material of Takayasu is different from the materials claims (and the materials of the other references). Paragraph [0023] of Takayasu says that the nonwoven fabric includes “needle-punched non-woven fabrics, water jet punched non-woven fabrics, meltblown non-woven fabrics, spunbonded non-woven fabrics, and stitch-bonded non-woven fabrics. Among them, needle-punched non-woven fabrics and water jet punched non-woven fabrics are preferably used, and needle-punched non-woven fabrics are particularly preferably used.” Therefore, how is pointing to the bulk density of a different material formed from different processes relevant here? One skilled in the art would understand that using these methods of formation would result in a structurally different material. The bulk density of a water jet punched nonwoven, for example, is irrelevant, as the distribution or arrangement of fibers is different from the claimed structure, which would alter the acoustic absorption mechanism.”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
	Firstly, Takayasu is used to teach modifying the bulk density of the non-woven fabric of the reinforcement layer of Burgin in view of Coates and Huykman, or alternatively McNally, in 3. Takayasu is not used to teach the method of formation of the non-woven fabric. 
Applicant states the bulk density taught by Takayasu is irrelevant as the non-woven is formed by a different method. The Examiner disagrees. Takayasu expressly teaches it is necessary to control the bulk density within the range of 0.01 to 0.2 g/cm3 in order to impart excellent flame retardancy, thermal insulation, and sound absorbency to the non-woven fabric. Takayasu does not teach it is necessary for the non-woven fabric to be formed from a specific method to reach this bulk density or to produce the benefits taught as a result of this range of bulk density (emphasis added). Applicant has provided no evidence the benefits taught by Takaysu would not form if the non-woven fabric was formed by a carding and lapping process. 
	Secondly, it is noted that while Takayasu does not disclose all the features of the present claimed invention, Takayasu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., bulk density, and in combination with the primary reference, discloses the presently claimed invention.
	
Applicants further argue:
“Density of a material is impacted by the fibers used and method of formation, among other factors. The material of Takayasu is not formed using the claimed fibers or the claimed method (or the fibers and/or methods of the other references), so a proper or relevant comparison is not being made. The Office Action alleges that Takayasu “expressly teaches” that controlling the bulk density makes it possible to impart excellent flame retardancy, thermal insulation, and sound absorbency. However, there is no citation to support this conclusory statement. The Office Action also seemingly fails to acknowledge that these factors are also impacted by fibers, fiber orientation, and method of assembly of the material
There is no showing how or why one skilled in the art would even consult Takayasu in the first place, but there is also no showing how or why one skilled in the art, reviewing Takayasu would see a bulk density of a different material formed of 

Remarks, pg. 10
The Examiner respectfully traverses as follows:
	Takayasu explicitly teaching “By controlling the bulk density of the non-woven fabric to control the ratio of air (oxygen) contained in the non-woven fabric within a certain range, it is possible to impart excellent flame retardancy, thermal insulation, and sound absorbency to the non-woven fabric.” (Takayasu, [0049]). While Takayasu does not provide a detailed method of how to adjust the bulk density, it is the Examiner’s opinion one of ordinary skill in the art would be capable of modifying the non-woven fabric of the reinforcement layer of Burgin in view of Coates and Huykman, or alternatively McNally such that the bulk density falls within this range. 

Applicants further argue:
“Furthermore, in considering Takayasu in its entirety, there would be no need to use metallized fibers to provide impedance of heat transfer or heat reflection. Takayasu teaches use of organic fibers, particularly aramid staple fibers to provide heat-resistant properties (see, e.g., paragraph [0013] and [0032]). Takayasu, if used for its intended purpose, would mean there is no need for metallized fibers in the first place since the organic fibers would allegedly achieve those results.”

Remarks, pg. 11
The Examiner respectfully traverses as follows:
Takayasu is not used to teach the addition of organic fibers, particularly aramid staple fibers to provide heat-resistant properties, to the reinforcement layer of Burgin in view of Coates and Huykman, or alternatively McNally. Additionally, Takayasu does not preclude the use of metallized fibers. The fact remains Huykman or McNally teaches the metallized fibers to provide impendence of heat transfer or heat reflection. 
	
Applicants further argue:


Remarks, pg. 11
The Examiner respectfully traverses as follows:
Firstly, it is unclear why a showing it is possible to vertically lap metallized fibers is necessary. Applicant has provided no evidence it is impossible to vertically lap metallized fibers. Regardless, the issue lies in what the combination of references makes obvious to the person of ordinary skill not whether a feature of one reference can be bodily incorporated in the other to produce the subject matter claimed. In re Henley, 112 USPQ 385 (Fed. Cir. 1983).
Secondly, the fact remains Burgin in view of Coates teaches an air flow resistance of 10,000 Rayls/m and 250,000 Rayls/m, which reads on the claimed limitation. Huykman, or alternatively McNally, is used to teach the addition of a metallic coating on the fibers of Burgin in view of Coates. It is noted this metallic coating is not added in order to modify the air flow resistance of the reinforcement layer. It is the Examiner’s opinion the metallic coating taught by Huykman, or alternatively McNally, would not affect the air flow resistance of the reinforcement layer as the metallic coating would not modify the factors that decide air flow resistance, such as fiber morphology, size, density, porosity, tortuosity, and arrangements, in view of evidence provided by Peng (Sound absorption and insulation functional composites, pg. 345 lines 13-14). Furthermore, Applicant has provided no evidence that the metallic coating would in fact modify the factors that decide air flow resistance.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	
Applicants further argue:
“While the Office Action seemingly alleges that “the claimed and prior art products are identical or substantially identical,” the entire analysis is based on cherry-picking from five separate references. One skilled in the art would not seek to combine a sound absorber with the filling for a sleeping bag with an article of clothing with a reference that teaches an entirely different solution to withstanding high temperatures.”

Remarks, pg. 11
The Examiner respectfully traverses as follows:
Firstly, in response to applicant's argument that Huykman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Huykman is reasonably pertinent to the particular problem with which the applicant was concerned as Huykman teaches coating the fibers with a low emissivity coating, such as aluminum, improves the ability to retard radiation heat transfer for insulation (Huykman, col. 2 lines 64-66; col. 3 lines 36-41). 
Secondly, Burgin is drawn to a moulded multilayered lining for heat and sound insulation (Burgin, title; abstract; [0016]). Huykman is also drawn to an insulated web for heat insulation and teaches the benefits of coatings fibers with a low emissivity coating in order to retard radiation heat transfer (Huykman, abstract; col.1 lines 11-13; col. 2 lines 64-66; col. 3 lines 36-41 and 62-65; col. 5 lines 24-25). Given Burgin in view of Coates and Huykman are analogous 

	
Applicants further argue:
“The Office Action refers to paragraph [0057] of Burgin, alleging that the “heat reflective layer” has a thickness comparable to that claimed. However, this paragraph refers to a “reflective covering layer,” not the “heat reflective layer.” Therefore, it is unclear from Burgin what is being measured or referred to in paragraph [0057], It is unclear if the “reflective covering layer” is the same as the “heat reflective layer” of paragraph [0056], The Office Action identifies the alleged heat reflective layer as the permeable facing layer but provides no explanation as to the relationship between Burgin’s heat reflective layer and reflective covering layer.”

Remarks, pg. 12
The Examiner respectfully traverses as follows:
	Paragraph [0056] and [0057] of Burgin fall under the bolded heading Heat Reflective Layer. Paragraph [0056] of Burgin states the heat reflective covering layer covers the surface facing the heat source. It is the Examiner’s opinion the disclosure of paragraphs [0056-0057] of Burgin makes clear that the terms “the reflective covering layer”, “the heat reflective layer”, and “the heat reflective covering layer” all refer to the same layer.
	
	
Applicants further argue:
“The Office Action makes an unsupported finding of fact in rejecting claim 13, alleging that “it is clear that it is essential to the invention for the heat reflective layer to be perforated/porous, and thus the adhesive layer does not plug perforation of the permeable facing layer.” There is absolutely zero evidence presented that the Burgin teaches that the adhesive layer does not plug perforations or that there would be any consideration by Burgin as to plugging perforations. Paragraph [0037] of Burgin merely mentions an additional polyamide binder layer that can be put between layers. There is no mention that this layer is contemplated to be placed beneath the alleged facing layer since no specific layers are mentioned, and there is no evidence that Burgin gave any consideration whatsoever to plugging (or not plugging) any openings.”


The Examiner respectfully traverses as follows:
	As set forth on pages 3-4 and 11 of the Office Action mailed 06/11/2020, Burgin teaches the heat reflective layer is attached to the nonwoven carded and lapped layer by an adhesive layer (Burgin, [0056]; [0037]). Given Burgin discloses the polyamide matrix is used as a layer in a discrete form, i.e., discrete polyamide binder layer, and does not disclose the discrete polyamide binder layer plugging the micro perforations of the heat reflecting layer (Burgin, [0033]; [0037]), and given that Burgin discloses the perforations of the heat reflective layer enable steam flow in the fibrous layer (Burgin, [0058]; [0060]), it is clear that it is essential to the invention for the heat reflective layer to be perforated/porous (i.e., to allow steam flow), and thus the adhesive layer does not plug perforations of the permeable facing layer. Applicant has provided no evidence that the perforations of the heat reflective layer are plugged.  

Regarding Coates in view of Huykman, Shulze, and further in view of Levit, and Keller	
	
Applicants primarily argue:
“The Office Action first cites Coates, but then admits that Coates does not explicitly disclose:
1.    a porous absorber layer including polymeric fibers having a metallic coating for impeding
heat transfer; or
2.    the air flow resistivity of the nonwoven carded and lapped layer.
Again, these are key parts of the claims.
In an attempt to cure the first defect, the Office Action first cites Huykman. The Office Action alleges that Huykman and Coates are analogous art, as they are both drawn to insulation material comprising fibers; however, it is entirely unclear what a composite sound absorber has to do with a very specific process for producing “specialty high performance fiber for use in insulation webs for garments and sleeping bags.” Coates pertains to acoustic insulation, whereas Huykman apparently pertains to providing increased warmth in a sleeping bag. These are clearly not the same types of insulation.
There is no mention within Huykman of creating a sound absorbing material, nor would there be for a material dealing with sleeping bag filling; and the Office Action has shown no mention within Coates of providing any type of thermal insulation or impeding heat transfer. Therefore, there is no reasoning provided as to why these references 1) 

Remarks, pg. 13
The Examiner respectfully traverses as follows:
Firstly, Coates does not explicitly state the composite sound absorber cannot be modified to provide thermal insulation. While Coates is drawn to sound insulation and Huykman is drawn to heat insulation, heat and sound are both forms of kinetic energy, as evidenced by Temperature and Speed of Sound (see Discussion).
Secondly, Huykman does not explicitly state aluminum coated polymer fibers of the nonwoven lofty, three-dimensional insulating web cannot be used in a sound absorbing application. In fact, the motivation for Huykman broadly teaches low emissivity coating, i.e., aluminum, on fibers used in insulation webs is desirable and the fiber has a greatly improved ability to retard radiation heat transfer thereby improving the performance of any fibrous insulation into which it is blended (Huykman, col.2 lines 64-66; col.3 lines 36-41; col.4 lines 51-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use aluminum to coat the synthetic fibers of the nonwoven fiber insulation material of Coates, in order to provide the nonwoven fiber insulation material with a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of the fibrous insulation web, depending on its end use in Coates.
Thirdly, Coates teaches the material of the fiber insulation comprises polyester, and polypropylene (Coates, [0020]). Huykman teaches suitable synthetic fibers include polyester and polypropylene (Huykman, col.3 lines 60-65). Therefore, Coates and Huykman are drawn to similar materials (i.e., polyester and polypropylene) with similar functions (i.e., insulation).
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Huykman is in the same field of endeavor, such as metallic-coated fiber used in an insulating material (Huykman, abstract), or is reasonably pertinent to the problem faced by the inventor, i.e., Huykman teaches the aluminum coated synthetic fibers have a greatly improved ability to retard radiation heat transfer thereby dramatically improving the performance of any fibrous insulation into which it is blended (i.e., impeding heat transfer) (Huykman, col.4 lines 51-60; col.3 lines 1-8 and 30-41) (Present Specification, abstract).

Applicants further argue:
“In an attempt to cure the second defect, the Office Action cites Shulze. However, it is entirely unclear why this reference is relevant at all. The Office Action refers to values of paragraph [0047] of Shulze; however, this layer (referred to as layer (2) in Shulze) is a high expansion foam or a cotton fiber fleece (paragraphs [0079] and [0080]). Therefore, these are incomparable materials to the presently claimed vertically lapped material having metallized fibers. It seems the Office Action is cherry-picking values within the reference, but these values have no relevance here since they are not the same material. How, or why, would one skilled in the art seek these values if using different materials constructed in a different way? How would there be any expectation of success when consulting a reference pertaining to foam or fleece?
Shulze fails to mention a carded and lapped layer. Shulze also relies upon a multi-layer construction to achieve acoustic absorption, as a result of “a clear impedance step.” Shulze relies upon a multi-impedance mismatch to achieve its desired acoustic properties. It is the two layers working together and having different air flow resistances that creates this “clear impedance step” which “ensure[s] a sufficiently insulation of air-bom sound while absorption is optimized” according to paragraph [0072], The Office Action has failed to show that the first layer of Shulze is equivalent to the claimed facing layer and the second layer of Shulze is equivalent to the claimed nonwoven carded and lapped layer or why the air flow resistance of the second layer here would lead one skilled in the art to seek a nonwoven carded and lapped layer having the claimed air flow resistance. Instead, it seems the Office Action is merely cherry-picking values from various references in an attempt to arrive at the claimed values, with no regard for the 

Remarks, pg. 13-14
The Examiner respectfully traverses as follows:
	Firstly, Shulze is used to teach the benefit of controlling the air flow resistance of a facing layer and insulation layer in a multi-layered acoustically and thermally effective insulation for use in a motor vehicle. Shulze is not used to teach the incorporation of a specific material. Given Shulze is analogous art (i.e., acoustic and thermal insulation for use in motor vehicle) and provides proper motivation (i.e., ensure insulation of sound while absorption is optimized), it would be obvious to one of ordinary skill in the art to modify Coates with the teaching of Shulze.
Secondly, it is noted that while Shulze does not disclose all the features of the present claimed invention, Shulze is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. Therefore, it is not required that Shulze teaches the claimed material. 		
Thirdly, Applicant has provided no evidence the flow resistive nonwoven facing and nonwoven fiber insulation material of Coates would be incapable of attaining the taught air flow resistance. It is the Examiner’s opinion the material and structure of the flow resistive nonwoven facing and nonwoven fiber insulation material of Coates does not prevent modification of the factors that decide air flow resistance, such as fiber morphology, size, density, porosity, tortuosity, and arrangements, in view of evidence provided by Peng (Sound absorption and insulation functional composites, pg. 345 lines 13-14). Further, the issue lies in what the combination of references makes obvious to the person of ordinary skill not whether a feature of In re Henley, 112 USPQ 385 (Fed. Cir. 1983).
	
Applicants further argue:
“The Office Action again makes unsupported findings of fact in rejecting claims 13 and 14. The Office Action seems to allege that since Coates allegedly teaches scatter-coating an adhesive powder at a controlled rate, “it is clear the adhesive would not plug perforations of the permeable facing layer as the adhesive is not applied uniformly and continuously to the flow resistive facing layer.” It is unclear how applying an adhesive powder at a controlled rate means the adhesive is not applied uniformly. There is no showing that Coates teaches that there is any consideration of plugging perforations in the facing layer (or not plugging perforations). The rejection cannot stand.”

Remarks, pg. 14
The Examiner respectfully traverses as follows:
Coates teaches the flow resistive nonwoven facing is laminated to one side of the nonwoven fiber insulation material, wherein care must be taken to ensure that the adhesive layer does not unduly influence the air flow resistance (Coates, [0025]). Coates teaches to achieve this, it may be necessary to control the adhesive deposition or application rate (Coates, [0025]). Coates teaches the adhesive is a dry powder, heat-activated adhesive (Coates, [0025]). 
Given Coates in view of Huykman teaches the powder adhesive attaches the facing to the fiber insulation material and given Coates in view of Huykman teaches that the adhesive and facing layer of Coates in view of Huykman is substantially identical to the adhesive and facing layer as used in the present invention, as set forth above, it is clear that the adhesive of Coates in view of Huykman would intrinsically not plug the perforations of the facing layer as Coates teaches the adhesive deposition or application rate of the powder adhesive is controlled, in order to ensure the adhesive layer does not unduly influence the air flow resistance. 

Applicants further argue:
interconnected non-woven fabrics having a particular ratio of thicknesses. One skilled in the art would not be motivated to provide a particular facing layer thickness upon review of Keller when the thickness of one layer is dependent upon a thickness of another layer in providing sound absorption.
While the Office Action alleges that one skilled in the art would be motivated to keep this desired ratio of 4:1 to 5:1 as taught by Keller, the present claims have no requirement on thickness of the nonwoven carded and lapped layer.”

Remarks, pg. 15
The Examiner respectfully traverses as follows:
	It is unclear why one skilled in the art would not be motivated to provide a particular facing layer thickness upon review of Keller when the thickness of one layer is dependent upon a thickness of another layer in providing sound absorption. Keller teaches a sound absorber consisting of two interconnected nonwoven fabric bonded through thermoplastic and/or thermoset materials (Keller, abstract). This structure is equivalent to the sound absorbing material taught by Coates comprising a nonwoven fiber insulation material and an air flow resistance nonwoven facing bonded by an adhesive layer (Coates, abstract; [0004-0006]; [0017]; [0025]). Keller teaches the benefits of ensuring the ratio of the layer thickness is in the range of 4:1 to 5:1 in order to provide an optimized performance with an excellent sound absorption (Keller, [0036-0038]). Given Keller is analogous art (i.e., sound absorbing material used in automobile field) and provides proper motivation (i.e., optimize sound performance and weight), it is unclear why  one skilled in the art would not be motivated to provide a particular facing layer thickness upon review of Keller when the thickness of one layer is dependent upon a thickness of another layer in providing sound absorption.
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789